Citation Nr: 0429754	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  92-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of zero percent for a lumbar spine disability from 
July 19, 1988 to March 5, 1997. 

2.  Entitlement to an original disability evaluation in 
excess of 10 percent for a lumbar spine disability from March 
6, 1997. 

3.  Entitlement to an original disability evaluation in 
excess of zero percent for a thoracic spine disability from 
July 19, 1988 to July 16, 1998. 

4.  Entitlement to an original disability evaluation in 
excess of 10 percent for a thoracic spine disability from 
July 17, 1998. 

5.  Entitlement to an original disability evaluation in 
excess of zero percent for a cervical spine disability from 
July 19, 1988 to November 30, 1990. 

6.  Entitlement to an original disability evaluation in 
excess of 10 percent for a cervical spine disability from 
December 1, 1990. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1980 to 
September 1983 and from August 1985 to July 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 1989, 
September 1989, April 1991, July 1991, October 1994, November 
1999, and May 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Los Angeles, California.  

A March 1989 rating decision granted service connection for 
mechanical low back pain which was rated as zero percent 
disabling from July 19, 1988 and chronic mid back pain which 
was rated as zero percent disabling from July 19, 1988.  The 
veteran filed an appeal.  A September 1989 rating decision 
granted service connection for cervical spine pain and 
assigned a zero percent disability rating from July 19, 1988.  
The veteran filed an appeal. 

A July 1991 rating decision assigned a 10 percent disability 
rating to the cervical spine disability from December 1, 
1990.  

In June 1993 and June 1996, this matter was remanded to the 
RO for additional development.  

In a November 1999 rating decision, the RO assigned a 10 
percent disability evaluation to the thoracic spine 
disability from July 17, 1998 and assigned a 10 percent 
evaluation to the lumbar spine disability from March 6, 1997.  

In August 2000, March 2001, and October 2003, this matter was 
remanded to the RO for additional development.  

In December 2000, the veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO.  A 
transcript of that hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.  From July 19, 1988 to September 22, 2002, the service-
connected lumbar spine disability was principally manifested 
by slight limitation of motion and characteristic pain on 
motion, without evidence of loss of lateral spine motion and 
muscle spasm, or moderate disc disease.  

2.  From September 23, 2002, the service-connected lumbar 
spine disability is principally manifested by orthopedic 
manifestations of slight limitation of motion, characteristic 
pain on motion, lumbar flexion greater than 60 degrees but 
not greater than 85 degrees, a combined range of motion of 
120 degrees but not greater than 235 degrees, and 
neurological manifestations of L5-S1 denervation with mild 
neuropathy, and decreased sensation on the outer aspects of 
the feet.  

3.  Since July 19, 1988 the thoracic spine disability was 
principally manifested by characteristic pain on motion.     

4.  From July 19, 1988 to June 27, 1989, the service-
connected cervical spine disability was asymptomatic.  

5.  From June 28, 1989 to September 25, 2003, the service-
connected cervical spine disability was principally 
manifested by slight limitation of motion with pain without 
evidence of muscle spasm, loss of lateral flexion, moderate 
disc disease of the cervical spine, or incapacitating 
episodes of disc disease having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  

7.  From September 26, 2003, the service-connected cervical 
spine disability is principally manifested by forward flexion 
from 20 degrees to 65 degrees, combined range of motion from 
155 degrees to 315 degrees, and normal gait without evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait.  


CONCLUSIONS OF LAW

1.  From July 19, 1988 to September 22, 2002, the criteria 
for an initial 10 percent evaluation for a lumbar spine 
disability have been met.  38  U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002).

2.  From September 23, 2002, the criteria for a 20 percent 
disability evaluation for a lumbar spine disability have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.25, 4.40, 4.45, 
4.59, 4.71a, 4.124a, Diagnostic Codes 5293; 8520 (2002 & 
2003); 68 Fed. Reg. 51,454-8 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

3.  From July 19, 1988 to July 16, 1998 the criteria for a 
compensable rating for thoracic spine disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5291 (2003).   

4.  The criteria for a 10 percent rating for thoracic spine 
disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5291.   

5.  From July 19, 1988 to June 27, 1989, the criteria for an 
initial disability evaluation in excess of zero percent for 
the cervical spine disability have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5290 (2003).  

5.  Since June 28, 1989 the criteria for a 10 percent 
disability evaluation for the cervical spine disability have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290, 5293 (2002 & 2003); 68 Fed. Reg. 
51,454-8 (Aug. 27, 2003) (to be codified a 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  

In letters dated in September 1990, July 1993, July 1996, 
October 1996, and April 2001, VA asked the veteran to 
identify any relevant evidence and offered to assist the 
veteran in obtaining any relevant evidence.  In letters dated 
in April 2001, VA notified the veteran of the VCAA.  The 
letters gave notice of what evidence the veteran needed to 
submit, what evidence VA would try to obtain, and what 
evidence was already of record.  In letters dated in 
September 1990 and April 2001, VA informed the veteran that 
he could submit evidence.

In Pelegrini, the Court held that a claimant must be given 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), before an initial decision by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).

In the present case, the VCAA notice was provided after the 
initial AOJ adjudications in March 1989 and September 1989.  
However, the veteran subsequently was provided with VCAA 
content complying notice in April 2001, which is the remedy 
where pre-AOJ-adjudication notice was not provided.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  The veteran did not submit additional evidence in 
response to the VCAA notice letter.  Therefore, the veteran 
was not prejudiced by the delay in receiving this aspect of 
the required notice.  

While this appeal was pending, the applicable rating criteria 
for intervertebral disc disease were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  Effective September 26, 2003 the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, were amended by VA, including the criteria 
for rating intervertebral disc syndrome.  See 68 Fed. Reg. 
51. 454 (August 27, 2003).  In a November 2003 letter, the 
veteran was notified of the regulations which were effective 
September 23, 2002.  In the February 2004 supplemental 
statement of the case, the veteran was notified of the 
regulations which were effective September 26, 2003.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  
Pertinent VA treatment records from the Wadsworth and Long 
Beach VA medical facilities, dated from 1988 to 2002 were 
obtained.  The veteran's treatment records from a 
correctional facility and statement's from the veteran's 
chiropractor were also obtained.  There is no identified 
relevant evidence that has not been accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, the veteran was 
afforded VA examinations in September 1988, April 1991, March 
1997, July 1998, and March 2002 to determine the severity of 
his disabilities.  The veteran was afforded hearings before 
the RO in August 1989 and December 1991 and a hearing before 
the Board in December 2000.  The veteran was able to present 
argument and testimony in support of his claims at these 
hearings.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003). 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

Rating Criteria for back disabilities

While this appeal was pending, the applicable rating criteria 
for intervertebral disc disease were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  Effective September 26, 2003 the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, were amended by VA, including the criteria 
for rating intervertebral disc syndrome.  See 68 Fed. Reg. 
51. 454 (August 27, 2003).  

Under the provisions of Diagnostic Code 5290, in effect 
before September 26, 2003, limitation of motion of the 
cervical spine, a 10 percent evaluation is warranted for 
slight limitation of motion of the cervical spine, a 20 
percent evaluation is warranted for moderate limitation of 
motion of the cervical spine, and a 30 percent evaluation is 
warranted for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (in effect before September 26, 
2003).

Under the provisions of Diagnostic Code 5291, in effect 
before September 26, 2003, limitation of motion of the dorsal 
spine, a zero percent evaluation is warranted for slight 
limitation of motion of the dorsal (thoracic) spine, and a 10 
percent evaluation is warranted for severe or moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5291 (in effect before September 26, 2003). 

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, limitation of motion of the lumbar 
spine, a 10 percent evaluation is warranted for slight 
limitation of motion, a 20 percent evaluation is assigned for 
moderate limitation of motion, and a 40 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect before 
September 26, 2003).  

Under Diagnostic Code 5295, lumbosacral strain, in effect 
before September 26, 2003, a zero percent evaluation is 
assigned for slight subjective symptoms only.  A 10 percent 
rating is assigned when there is characteristic pain on 
motion.  A 20 percent rating is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (in effect before September 26, 
2003).

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  

Under the revised provisions of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect from September 23, 2002).  

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect from September 23, 2002 to 
September 25, 2003).  

For purposes of evaluations under Diagnostic Code 5293, 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect from 
September 23, 2002 to September 25, 2003).  

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect from 
September 23, 2002 to September 25, 2003).  

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).  

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned of unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (in effect from September 26, 2003).  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Diagnostic Code 5235, 
Vertebral fracture or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; Diagnostic Code 5237 
Lumbosacral or cervical strain; Diagnostic Code 5238 Spinal 
stenosis; Diagnostic Code 5239 Spondylolisthesis or segmental 
instability; Diagnostic Code 5240 Ankylosing spondylitis; 
Diagnostic Code 5241 Spinal fusion; Diagnostic Code 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); Diagnostic Code 5243 Intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (in effect 
from September 26, 2003).  

As noted previously, there are separate rating criteria for 
evaluating intervertebral disc syndrome under the new rating 
criteria, effective September 26, 2003. 

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
from September 26, 2003).   

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

VA's General Counsel has held that a liberalizing law or 
regulation will generally not have a retroactive effect.  
VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Entitlement to a higher disability evaluation for the lumbar 
spine disability

Entitlement to an initial disability evaluation for a lumbar 
spine disability in excess of zero percent from July 19, 1988 
to March 5, 1997, and in excess of 10 percent from March 6, 
1997 to September 24, 2003.

The RO has rated the veteran's service-connected lumbar spine 
disability as zero percent disabling from July 19, 1988 to 
March 5, 1997.  The RO rated the veteran's lumbar spine 
disability under Diagnostic Code 5295, lumbosacral strain, 
and granted a 10 percent evaluation under that diagnostic 
code, effective March 6, 1997.   

A September 1988 VA examination report reflects an impression 
of mechanical low back pain.  A June 1989 statement from the 
veteran's chiropractor indicates that the veteran reported 
having intermittent low back pain.  The diagnosis was post 
traumatic lumbosacral sprain/strain.  An August 1989 VA 
treatment record notes that the veteran had complaints of 
back pain.  The impression was chronic back pain without 
neurological symptoms.  

VA treatment records dated in 1990 and 1991 show that the 
veteran had complaints of low back pain.  VA treatment 
records from a pain clinic dated in May 1990 indicate that 
the veteran had complaints of pain in his back.  A June 1990 
VA treatment record notes that the veteran had complaints of 
back pain.  An August 1990 VA treatment record shows that the 
veteran has limitation of motion of the lumbar spine.  From 
October 1990 to November 1990, the veteran participated in a 
kinesiotherapy pain program.  Pain clinic treatment records 
dated in October 1990 to November 1990 indicate that the 
veteran reported that he had constant pain in the back with 
no relief with medication.  It was noted that the veteran had 
nearly full range of motion.  

A January 1991 VA treatment record indicates that the veteran 
had chronic back pain.  An April 1991 VA examination report 
reflects an impression of chronic lumbar pain, no clear 
etiology.  An October 1991 VA treatment record states that 
the veteran had complaint of low back pain.  It was noted 
that the veteran had decreased forward bending secondary to 
pain.  The diagnosis was low back pain with muscle 
paravertebral spasm.    

A February 1994 statement from the veteran's chiropractor 
reveals that the veteran had decreased range of motion with 
pain observed.  A November 1996 VA treatment record indicates 
that the veteran had complaints of chronic back pain.  

The Board finds that this evidence supports an assignment of 
a 10 percent disability evaluation for the lumbar spine 
disability under Diagnostic Code 5295 beginning July 19, 
1988, because the medical evidence establishes that the 
lumbar spine disability caused characteristic pain on motion.  

The Board finds, however, that a disability evaluation in 
excess of 10 percent is not warranted for the lumbar spine 
disability under Diagnostic Code 5295.  The medical evidence 
shows that upon examination in October 1991 and February 
1994, muscle spasm was detected.  However, there is no 
evidence of loss of lateral spine motion.  The medical 
evidence for the time period in question shows that in June 
1989, the veteran had full range of motion.  In October 1990, 
the veteran had nearly full range of motion.  October 1991 VA 
treatment records indicate that on one occasion, the veteran 
had full range of motion and on another, he had decreased 
forward bending secondary to pain.  There was no evidence of 
loss of lateral spine motion.

Muscle spasm was detected upon evaluations in March 2000 and 
August 2001, however, loss of lateral motion was not 
reported.  Further, VA examinations in March 1997, July 1998, 
and March 2002, contain specific findings that there was no 
evidence of muscle spasm.  The medical evidence of record for 
the time period in question shows that the veteran did not 
have loss of lateral spine motion.  

A July 2001 VA treatment record indicates that the veteran 
had full range of motion of the lumbar spine.  A March 2002 
VA orthopedic examination report indicates that the veteran 
had lateral flexion of the lumbar spine to 25 degrees.  A 
March 2002 neurological examination report indicates that the 
veteran had lateral flexion to 30 degrees.  Consequently, the 
Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5295. 

The veteran's lumbar spine disability may also be rated in 
the alternative under Diagnostic Code 5292, limitation of 
motion of the lumbar spine.  In applying the law to the 
existing facts, the Board finds the evidence of record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for the lumbar 
spine disability under Diagnostic Code 5292 from July 19, 
1988 to March 5, 1997 because the medical evidence of record 
establishes no more than slight limitation of motion.  

The medical evidence for the time period in question shows 
that upon VA examination in September 1988, the veteran was 
able to lean over and touch the ground without difficulty.  A 
June 1989 chiropractor statement indicates that the veteran 
had full range of motion.  An August 1990 VA treatment record 
notes that the veteran had flexion to 75 degrees and 
extension to 25 degrees.  An October 1990 pain clinic 
treatment record indicates that the veteran had nearly full 
range of motion.  An October 1991 VA treatment record notes 
that the veteran had full range of motion.  Another October 
1991 treatment record indicates that the veteran had 
decreased forward bending secondary to pain.   

Subsequent to March 6, 1997, when the RO established the 10 
percent evaluation, the medical evidence shows that forward 
flexion of the lumbar spine ranged from 60 degrees to full 
flexion.  Extension of the lumbar spine ranged from 10 
degrees to full extension.  Rotation of the lumbar spine 
ranged from 20 degrees to full rotation.  Lateral flexion 
ranged from 25 degrees to full lateral flexion.  The greatest 
limitation of flexion of the lumbar spine was to 60 degrees.  
The greatest limitation of extension was to 10 degrees.  The 
greatest limitation of rotation was to 20 degrees.  The 
greatest limitation of lateral flexion was to 20 degrees.  

When all of the evidence of record is considered, the 
limitation of motion of the lumbar spine has never been found 
to be more than slight.  Thus, a disability evaluation in 
excess of 10 percent for the lumbar spine disability under 
Diagnostic Code 5292 is not warranted prior to September 25, 
2003.  

The Board has also considered whether a disability evaluation 
in excess of 10 percent is warranted for the lumbar spine 
disability under Diagnostic Code 5293, intervertebral disc 
syndrome, prior to September 25, 2003.  

A June 1987 X-ray examination of the lumbar spine was within 
normal limits with slight retrolithesis at L5 on S1.  An 
October 1987 X-ray examination revealed minimal scoliosis.  A 
September 1988 X-ray examination was within normal limits.  A 
December 1988 X-ray examination revealed slight thoracolumbar 
scoliosis.  An April 1991 X-ray examination revealed no 
significant disc space narrowing and the impression was mild 
spur formation anteriorly of L3, 4, and 5, otherwise 
negative.  An October 1991 X-ray examination report indicates 
that significant bony abnormalities were not identified.  

The Board notes that in a June 1989 statement, the veteran's 
chiropractor reported that the veteran had post traumatic 
lumbosacral sprain/strain resulting in chronic degenerative 
changes of the spine-related structures causing 
intervertebral nerve root pressure and interference.  A 
February 1994 statement from the chiropractor indicates that 
the diagnosis was intervertebral disc syndrome.  Thus, 
consideration of Diagnostic Code 5293 is appropriate.  

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 10 percent for the lumbar spine disability under 
Diagnostic Code 5293 because the medical evidence of record 
establishes no more than mild disability.  The medical 
evidence of record does not establish moderate intervertebral 
disc syndrome with recurring attacks.  

The medical evidence shows that the veteran essentially 
experiences chronic back pain with slight limitation of 
motion and intermittent muscle spasm.  There is no evidence 
for the time period in question that the veteran had 
recurring attacks of moderate disc disease.  In fact, the 
medical evidence shows that the veteran had minimal, if any, 
symptoms of disc disease.  For instance, the September 1988 
VA examination report indicates that the veteran denied 
having radiating pain, weakness, or numbness to the lower 
extremity.  There was no atrophy.  Muscle bulk and strength 
was normal.  

An August 1989 VA treatment record indicates that the veteran 
had back pain with no numbness, tingling, or weakness.  The 
impression was chronic back pain without neurological 
symptoms.  An August 1990 VA treatment record notes that the 
veteran had no neurological deficits.  An April 1991 VA 
examination report indicates that the veteran had negative 
straight leg raising.  An October 1991 VA treatment record 
notes that the veteran did not have radiation or numbness.  
There were no motor or sensory deficits.  A November 1996 VA 
treatment record indicates that the veteran had no radiation 
of pain.  

The medical evidence shows that the veteran essentially 
experiences chronic back pain with slight limitation of 
motion and intermittent muscle spasm.  The lumbar spine 
disability has been characterized as mild.  The medical 
evidence shows that the veteran had minimal, if any, symptoms 
of disc disease.  For instance, the March 1997 VA examination 
report indicates that the veteran had no focal weakness of 
both lower extremities.  Sensation was intact and reflexes 
were normal.  There was no evidence of spasm or tenderness of 
the lumbar spine.  The impression was chronic pain problem 
involving the back, mostly mechanical in nature.  

A July 1998 VA examination report indicates that the veteran 
did not have any radicular symptoms or bowel and bladder 
symptoms.  There was no atrophy or fasciculation of any 
muscle group.  There was no evidence of L4-L5 or L5-S1 
sensory radiculopathy noted by sensory examination.  There 
was no paravertebral muscle spasm.  Neurological examination 
was within normal limits.  There was no evidence of any 
sensory or motor disability.  A September 2001 VA treatment 
record indicates that the veteran had complaints of chronic 
low back pain with radiation of pain the left foot.  
Examination revealed negative straight leg raising test.  
Motor examination was 5/5.  The impression was chronic low 
back pain with possible left L5-S1 motor radiculopathy, 
chronic.  

A March 2002 VA orthopedic examination report indicates that 
the veteran had complaints of pain in the back with 
occasional constant sciatic type pain in the left lower 
extremity which radiates to the left foot.  The diagnosis was 
lumbar strain with limitation of motion. The examiner 
indicated that there were no objective findings to alter the 
diagnosis.  A March 2002 VA neurological examination report 
indicates that motor examination was 5/5.  Sensory 
examination revealed that sensation was reduced to pinprick 
along the outer aspects of the feet.  There was no paralumbar 
muscle spasm, fatigue or incoordination.  The examiner noted 
that nerve conduction studies revealed a mild degree of 
neuropathy which may be related to S1 and L5 radiculopathy.  
The impression was chronic lumbosacral strain.  

The examiner concluded that the lumbar spine disorder was 
mild based upon the findings of range of motion testing and 
X-ray findings.  The examiner indicated that the veteran's 
symptoms were minimal with recurrent attacks with 
intermittent relief.  The examiner further stated that the 
veteran did not have sufficient pathology, as evidenced by X-
ray examination or EMG, to support the high level of 
subjective complaints and the complaints were out of 
proportion to the objective findings.  

The medical evidence of record establishes that the veteran 
had mild disability with minimal symptoms.  The only 
objective neurological findings consisted of sensation 
reduced to pinprick along the aspects of the feet.  The 
medical evidence of record does not demonstrate moderate disc 
disease with recurring attacks.  When all of the evidence of 
record is considered, the lumbar spine disability is mild.  
Thus, a disability evaluation in excess of 10 percent for the 
lumbar spine disability under Diagnostic Code 5293 is not 
warranted prior to September 25, 2003.     

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability.  
See also DeLuca v. Brown, 8 Vet. App. at 206.  

The medical evidence shows that the veteran experiences 
characteristic painful motion due to the service-connected 
lumbar spine disability.  The 10 percent disability 
evaluation under Diagnostic Code 5295 contemplates painful 
motion, but there is no indication that the veteran 
experienced additional limitation due to pain or other 
functional factors that would equate to the criteria for a 20 
percent evaluation.  The Board notes that the medical 
evidence for the time period in question indicates that the 
veteran had no atrophy or weakness.  Muscle strength was 5/5.  
The veteran's gait was normal.  

Thus, the Board finds that the evidence of record establishes 
that the veteran's low back disability does not cause 
additional functional impairment due to pain on use, 
weakness, fatigability, incoordination or pain on movement of 
a joint so as to warrant the assignment of an additional 
disability rating under the provisions of 38 C.F.R. §§ 4.40 
and 4.45.    

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability.  
See also DeLuca v. Brown, 8 Vet. App. at 206.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.  The 
medical evidence does not demonstrate additional loss of 
motion due to pain which is indicative of a higher rating.  
The medical evidence shows that the veteran experiences 
characteristic painful motion due to the service-connected 
lumbar spine disability.  The 10 percent disability 
evaluation under Diagnostic Code 5295 contemplates the 
painful motion.  There is no evidence of additional loss of 
motion due to pain.  The Board finds that there is no 
additional disability due to functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  

The medical evidence for this period indicates that the 
veteran had no atrophy or weakness.  Muscle strength was 5/5.  
The veteran's gait was normal.  There is no evidence of 
fasciculations in any motor group.  The July 1998 VA 
examination report indicated that there was no evidence of 
excess fatigability on repetitive motor function or 
discoordination.  

The March 2002 VA orthopedic examination report indicates 
that the lumbar spine range of motion was limited by pain, 
not weakness or fatigue.  Muscle strength was normal.  The 
examiner concluded that despite the veteran's subjective 
complaints, the veteran was capable of normal activity with 
no limitations in activities of daily living and the veteran 
would be able to function in the workplace in an eight-hour 
day as long as he avoided repetitive heavy lifting.  

Thus, the Board finds that the evidence of record establishes 
that the veteran's lumbar spine disability does not cause 
additional functional impairment due to pain on use, 
weakness, fatigability, incoordination or pain on movement of 
a joint so as to warrant the assignment of an additional 
disability rating under the provisions of 38 C.F.R. §§ 4.40 
and 4.45.    

In conclusion, the Board finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 10 percent for the lumbar spine prior to 
September 25, 2003 because the medical evidence establishes 
that the lumbar spine disability causes characteristic pain 
on motion, and the medical evidence does not establish 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion in standing position 
or moderate limitation of motion or moderate disc disease.     
 
Consideration of the revised provisions of Diagnostic Code 
5293 from September 23, 2002 to September 25, 2003

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 10 percent for the lumbar spine disability under 
the revised criteria of Diagnostic Code 5293 from September 
23, 2002 to September 25, 2003 because the medical evidence 
of record does not establish that the veteran has 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  

There is no indication in the record that the veteran has 
been prescribed bed rest due to his lumbar spine disability.  
The evidence of record shows that the veteran had been 
prescribed physical therapy and kinesiotherapy for the back 
pain.  The evidence also shows that the veteran was in a pain 
management program in 1998 and 1999 and the pain program 
diminished the pain and the veteran tolerated the low back 
pain.  

The March 2002 VA neurological examination report indicates 
that the veteran's lumbar spine disability was mild based 
upon the findings of range of motion testing and X-ray 
findings.  The examiner indicated that the veteran's symptoms 
were minimal with recurrent attacks with intermittent relief.  
The March 2002 VA orthopedic examination report indicates 
that the examiner concluded that despite the veteran's 
subjective complaints, the veteran was capable of normal 
activity with no limitations in activities of daily living 
and the veteran would be able to function in the workplace in 
an eight-hour day as long as he avoided repetitive heavy 
lifting, bending, or stooping.    

As noted above, under the revised provisions of Diagnostic 
Code 5293, intervertebral disc syndrome (preoperatively or 
postoperatively) may also be evaluated by combining under 
38 C.F.R. § 4.25, separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Under the revised provisions of Diagnostic Code 5293, if the 
chronic orthopedic and neurologic manifestations are 
evaluated separately, a 10 percent evaluation is warranted 
for the orthopedic manifestations of the lumbar spine 
disability (discussed above), under Diagnostic Code 5292 or 
Diagnostic Code 5295 for characteristic pain on motion.  

The evidence shows that the veteran has neurological 
manifestations due to the lumbar spine disability which are 
separate from the orthopedic manifestations.  The March 2003 
VA neurological examination report indicates that the nerve 
conduction studies revealed a mild degree of neuropathy which 
may be related to the S1 and L5 radiculopathy.  The report 
also indicates that the EMG revealed findings indicative of 
acute and chronic denervative changes involving L5-S1.  The 
VA neurologist also noted that there was reflex asymmetry at 
the knees consistent with L4 radiculopathy.  

The neurological manifestations are most appropriately rated 
under Diagnostic Code 8520, paralysis of the sciatic nerve, 
since the medical evidence shows that service-connected 
lumbar spine disability causes denervation in the L5-S1 
distribution.  EMG findings were indicative of acute and 
chronic denervation involving L5-S1.   

Under Diagnostic Code 8520, an 80 percent evaluation is 
assigned for complete paralysis of the sciatic nerve with 
foot dangle and drop, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  A 60 percent evaluation is assigned for 
incomplete paralysis of the sciatic nerve that is severe with 
marked muscular atrophy, a 40 percent evaluation is assigned 
for incomplete paralysis that is moderately severe, a 20 
percent evaluation is assigned for moderate incomplete 
paralysis, and a 10 percent evaluation is assigned for mild 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).

The Board finds that a 10 percent evaluation is warranted for 
the neurological manifestations due to the service-connected 
lumbar spine disability.  The medical evidence shows that the 
neurological manifestations more closely approximate the 
criteria for a 10 percent evaluation, which is mild 
incomplete paralysis of the sciatic nerve.  The March 2002 VA 
examination report indicates that the neurological 
manifestations consist primarily of reduced sensation to 
pinprick along the outer aspects of the feet.  

The VA neurologist reviewed the veteran's Nerve Conduction 
studies and he indicated that the studies revealed that the 
veteran had a mild degree of neuropathy which may be related 
to S1 and L5 radiculopathy.  The VA neurologist characterized 
the symptoms as minimal and the lumbar spine disability as 
mild.  Thus, the Board finds that a 10 percent rating, and no 
higher, is appropriate under Diagnostic Code 8520 for the 
mild neuropathy due to the service-connected lumbar spine 
disability.  

Pursuant to 38 C.F.R. § 4.25, when the 10 percent evaluation 
under Diagnostic Code 5295 is combined with the 10 percent 
evaluation under Diagnostic Code 8520, the resulting 
disability evaluation is 20 percent.  See 38 C.F.R. § 4.25 
(2003).  Thus, the Board concludes that a 20 percent 
disability evaluation is warranted for the lumbar spine 
disability under the revised provisions of Diagnostic Code 
5293 from September 23, 2002 to September 25, 2003.        

In summary, for the reasons and bases expressed above the 
Board concludes that the evidence supports a 20 percent 
disability evaluation for the service-connected lumbar spine 
disability from September 23, 2002 to September 25, 2003 
under the revised provisions of Diagnostic Code 5293.  The 
claim is granted to that extent.    

Entitlement to a disability evaluation in excess of 20 
percent for a lumbar spine disability from September 23, 2002

As noted above, effective September 26, 2003, the rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a, were amended by VA, including the 
criteria for rating intervertebral disc syndrome.  See 
68 Fed. Reg. 51. 454 (August 27, 2003).  

As discussed above, the Board has assigned a 20 percent 
evaluation to the lumbar spine disability under the revised 
provisions of Diagnostic Code 5293 by rating the orthopedic 
and neurological manifestations separately and combining in 
the ratings pursuant to 38 C.F.R. § 4.25.  The rating 
criteria which became effective from September 26, 2003 also 
provides that any associated objective neurologic 
abnormalities should be evaluated under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, Note 1 (in effect from September 26, 2003).  

The evidence does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 20 
percent for the lumbar spine disability under the General 
Rating Formula for diseases and injuries of the spine from 
September 26, 2003.  

Under the General Rating Formula for diseases and injuries of 
the spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (in effect 
from September 26, 2003).  

The medical evidence of record shows that upon the most 
recent VA examinations in 2002, forward flexion of the lumbar 
spine ranged from 60 to 70 degrees.  The combined range of 
motion of the thoracolumbar spine was 135 and 140 degrees.  
Muscle spasm was not detected upon the March 2002 VA 
neurological and orthopedic examinations.  The veteran had a 
normal gait.  There is evidence of scoliosis.  However, the 
VA neurologist who conducted the March 2002 VA neurological 
examination indicates that the scoliosis was congenital.  
Congenital or developmental defects such as personality 
disorders (antisocial disorder) and mental deficiency, are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c) (2003).  

As noted above, upon VA neurological examination in March 
2002, the forward flexion of the lumbar spine was to 60 
degrees.  However, this finding alone is not sufficient to 
establish entitlement to a 20 percent rating under Diagnostic 
Code 5237.  The medical evidence shows that on the same day, 
upon VA orthopedic examination, forward flexion of the lumbar 
spine was to 70 degrees.  Thus, the Board finds that based 
upon the medical evidence of record, a 10 percent evaluation 
is warranted for the orthopedic manifestations of limitation 
of motion of the lumbar spine disability under Diagnostic 
Code 5237 from September 26, 2003.     

The medical evidence of record shows that the veteran has 
neurological manifestations due to the lumbar spine 
disability which are separate from the orthopedic 
manifestations.  The March 2003 VA neurological examination 
report indicates that the nerve conduction studies revealed a 
mild degree of neuropathy which may be related to the S1 and 
L5 radiculopathy.  The report also indicates that the EMG 
revealed findings indicative of acute and chronic denervative 
changes involving L5-S1.  

As discussed above, the neurological manifestations are most 
appropriately rated under Diagnostic Code 8520, paralysis of 
the sciatic nerve, since the medical evidence shows that 
service-connected lumbar spine disability causes denervation 
in the L5-S1 distribution.  EMG findings were indicative of 
acute and chronic denervation involving L5-S1.  The Board 
finds that a 10 percent evaluation is warranted for the 
neurological manifestations due to the service-connected 
lumbar spine disability.  The medical evidence shows that the 
neurological manifestations more closely approximate the 
criteria for a 10 percent evaluation, which is mild 
incomplete paralysis of the sciatic nerve.  The March 2002 VA 
examination report indicates that the neurological 
manifestations consist primarily of reduced sensation to 
pinprick along the outer aspects of the feet.  The VA 
neurologist reviewed the veteran's Nerve Conduction studies 
and he indicated that the studies revealed that the veteran 
had a mild degree of neuropathy which may be related to S1 
and L5 radiculopathy.  The VA neurologist characterized the 
symptoms as minimal and the lumbar spine disability as mild.  
Thus, the Board finds that a 10 percent rating, and no 
higher, is appropriate under Diagnostic Code 8520 for the 
mild neuropathy due to the service-connected lumbar spine 
disability.  

Pursuant to 38 C.F.R. § 4.25, when the 10 percent evaluation 
under Diagnostic Code 5237 is combined with the 10 percent 
evaluation under Diagnostic Code 8520, the resulting 
disability evaluation is 20 percent.  See 38 C.F.R. § 4.25 
(2003).  Thus, the Board concludes that a disability 
evaluation in excess of 20 percent is not warranted for the 
lumbar spine disability under the General Rating Formula for 
diseases and injuries of the spine from September 26, 2003.             

The Board has also evaluated the lumbar spine disability 
under the provisions of Diagnostic Code 5243, the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

There is no indication in the record that the veteran has 
been prescribed bed rest due to his lumbar spine disability.  
The March 2002 VA neurological examination report indicates 
that the veteran's lumbar spine disability was mild based 
upon the findings of range of motion testing and X-ray 
findings.  The examiner indicated that the veteran's symptoms 
were minimal with recurrent attacks with intermittent relief.  
The March 2002 VA orthopedic examination report indicates 
that the examiner concluded that despite the veteran's 
subjective complaints, the veteran was capable of normal 
activity with no limitations in activities of daily living 
and the veteran would be able to function in the workplace in 
an eight-hour day as long as he avoided repetitive heavy 
lifting, bending, or stooping.  Thus, the Board finds that a 
disability evaluation in excess of 20 percent for the 
service-connected lumbar spine disability is not warranted 
under Diagnostic Code 5243 from September 26, 2003.      

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against a disability evaluation in excess of 20 percent for 
the service-connected lumbar spine disability from September 
26, 2003.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.  

Entitlement to a higher disability evaluation for the 
thoracic spine disability

The RO has rated the veteran's service-connected thoracic 
spine disability as zero percent disabling from July 19, 1988 
to July 16, 1998, under Diagnostic Code 5291.  

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of zero percent for the thoracic spine disability 
under Diagnostic Code 5291 from July 19, 1988 to July 16, 
1998 because the medical evidence of record contains no 
findings of limitation of motion in the thoracic, or dorsal, 
spine.  

The September 1988 VA examination report indicates that the 
veteran was able to lean forward and touch the ground without 
difficulty.  A June 1989 statement from a chiropractor 
indicates that the veteran had full range of thoracolumbar 
motion.  

VA pain clinic records dated from October 1990 to November 
1990 indicate that the veteran had nearly full range of 
motion.  A March 1997 VA examination report indicates that 
the veteran was able to lean forward and his hands were 15 
inches from the floor; the examiner indicated that normal 
flexion was 4 inches from the floor.  The veteran had 
extension to 16 degrees (out of 25 degrees), and rotation to 
40 degrees (out of 45 degrees).  A February 1994 chiropractor 
statement indicates that the veteran had decreased range of 
motion with pain, but made no specific mention of the 
thoracic spine.   

It should also be noted that X-ray examination of the 
thoracic spine was also normal during this period.

Since there was no evidence of limitation of motion, an 
evaluation in excess of zero percent for the thoracic spine 
disability under Diagnostic Code 5291 is not warranted from 
July 19, 1988 to July 16, 1998.     

Evaluation under Diagnostic Code 5295, lumbosacral strain, is 
not warranted since that diagnostic code pertains to a 
different anatomical area.

The Board has also considered whether a compensable 
disability evaluation is warranted under Diagnostic Code 
5293, intervertebral disc syndrome, from July 19, 1988 to 
July 16, 1998.  The Board notes that the VA treatment records 
and examination reports for that time period in question do 
not reflect findings of intervertebral disc disease of the 
thoracic spine.  A  September 1988 X-ray examination of the 
thoracic spine was normal.  An August 1990 EMG report 
indicates that there were no thoracic deficits on EMG.  An 
April 1991 and a March 1997 X-ray examination of the thoracic 
spine was normal.  The Board notes that a February 1994 
chiropractic statement indicates that the veteran had 
thoracic intervertebral disc disorder.  However, the 
chiropractor does not point to any evidence supporting this 
diagnosis.  

Thus, a compensable evaluation under Diagnostic Code 5293 is 
not warranted from July 19, 1988 to July 16, 1998.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for a compensable 
evaluation for the thoracic spine disability.  See also 
DeLuca v. Brown, 8 Vet. App. at 206.  

The medical evidence does not demonstrate additional loss of 
motion due to pain which is indicative of a higher rating.  
The evidence shows only that the veteran reported complaints 
of pain in the thoracic spine.  However, for the period prior 
to July 17, 1998, there is no evidence of additional loss of 
motion due to pain or other functional factors.  Therefore a 
compensable evaluation is not warranted under 38 C.F.R. 
§§ 4.40, 4.45.  Since there was no evidence of arthritis a 
compensable evaluation is not warranted under 38 C.F.R. 
§ 4.59.

Rating in excess of 10 percent since July 17, 1998.

The 10 percent evaluation awarded under Diagnostic Code 5291, 
is the maximum evaluation for limitation of motion under that 
code.

The Board has also considered whether a disability evaluation 
in excess of 10 percent is warranted for the thoracic spine 
disability on the basis of intervertebral disc disease under 
the old or new provisions of Diagnostic Code 5293, or under 
the new provisions of Diagnostic Code 5243.  The medical 
evidence including the EMG and MRI studies have not shown 
disc disease of the thoracic spine.  

The general rating formula for back disabilities provides for 
a single evaluation for limitation of the thoracolumbar 
spine.  Since the formula does not provide a separate 
evaluation for thoracic spine disability, it is less 
beneficial to the veteran than the old criteria.  

The preponderance of the evidence is against the veteran's 
claim and the claim is denied.  



Entitlement to a higher disability evaluation for the 
cervical spine disability

Entitlement to an initial disability evaluation for a 
cervical spine disability in excess of zero percent from July 
19, 1988 to November 30, 1990

The RO has rated the veteran's service-connected cervical 
spine disability as zero percent disabling from July 19, 1988 
to November 30, 1990 under Diagnostic Code 5290, limitation 
of motion of the cervical spine.   

The medical evidence of record dated from July 19, 1988 to 
June 27, 1989 does not reflect any findings of neck pain or 
limitation of motion of the cervical spine.  The September 
1988 VA examination report indicates that X-ray examination 
of the cervical spine was within normal limits, and the 
veteran did not have complaints of neck pain.  A diagnosis of 
a cervical spine disability was not made.  There is no 
medical evidence of a cervical spine disability until June 
28, 1989.  Thus, an initial disability evaluation in excess 
of zero percent for the cervical spine disability from July 
19, 1988 to June 27, 1989 is not warranted.   

However, the Board finds that the evidence supports a 10 
percent evaluation for the cervical spine disability from 
June 28, 1989 to November 30, 1990 under Diagnostic Code 
5290.  The medical evidence of record dated from June 28, 
1989 to November 30, 1990 establishes that the veteran's 
cervical spine disability caused slight limitation of motion 
with pain.  

The June 28, 1989 statement from the veteran's chiropractor 
indicates that the veteran had complaints of cervical pain.  
Range of motion of the cervical spine was flexion, extension, 
rotation and lateral flexion to 30 degrees.  There was 
discomfort with all movements except rotation.  The diagnosis 
was post traumatic cervical spine sprain/strain resulting in 
chronic degenerative changes of the spinal-related structures 
causing intervertebral nerve root pressure and interference.  
An August 1989 VA treatment record shows that the veteran had 
neck pain.  A November 1989 VA treatment record notes that 
the veteran had chronic pain in the neck.  There was 
tenderness of the cervical spine.  There was good range of 
motion.  The assessment was chronic spine pain, suspect left 
ulnar nerve entrapment.  

VA treatment records dated in May 1990 show that the veteran 
had complaints of cervical spine pain when turning his head.  
Range of motion was flexion to 70 degrees, extension to 30 
degrees, and lateral flexion to 50 degrees.  The assessment 
was cervical strain.  A May 1990 physical therapy evaluation 
record indicates that the veteran had full range of motion.  
The assessment was status post cervical osteoarthritis with 
radiculopathy of the left upper extremity.  A May 1990 
cervical spine X-ray examination revealed C4 posterior 
element fracture deformity on the right with rotary 
subluxation of C4 on C5 and possible C3-4 or C4-5 facet 
osteoarthritis.  

A June 1990 EMG revealed chronic C5 neuropathic changes with 
no evidence of current denervation in the cervical roots and 
normal left ulnar nerve.  A July 1990 VA treatment record 
notes that the veteran reported having pain with range of 
motion of the neck.  There was full range of motion with pain 
in all directions.  There was a slight decrease in sensory on 
the right C5-6 distribution.  The impression was cervical 
pain with no indication at the present for further studies in 
light of absence of any radicular or neuropathic signs.  

An August 1990 VA treatment record indicates that the veteran 
had no neurological deficits.  Range of motion of the 
cervical spine was flexion to 60 degrees, rotation to 45 
degrees, lateral flexion to 45 degrees and extension to 40 
degrees.  A November 1990 VA treatment record indicates that 
the veteran had mild limitation of cervical range of motion 
in extension and lateral bending.   

The former rating criteria for spine disabilities, in effect 
prior to September 26, 2003, does not provide the normal 
range of motion for the cervical spine.  However, the revised 
rating criteria, in effect from September 26, 2003, does 
provide that for VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 to 5243.  

The medical evidence shows that the cervical spine flexion, 
extension, lateral flexion, and rotation ranged from 30 
degrees to full range of motion.  These findings suggest 
slight cervical spine limitation.  Thus, a 10 percent 
disability evaluation is warranted for the cervical spine 
disability under Diagnostic Code 5290 from June 28, 1989 to 
November 30, 1990.    

The Board has examined other pertinent diagnostic codes to 
determine whether the veteran is entitlement to a disability 
evaluation in excess of 10 percent for the cervical spine 
disability from June 28, 1989 to November 30, 1990.  

The Board notes that there is medical evidence of a diagnosis 
of cervical spine strain in June 1989 and May 1990.  However, 
the medical evidence for this time period shows that muscle 
spasm of the cervical spine region was not detected.  The May 
1990 VA physical therapy evaluation record specifically notes 
that there was no evidence of muscle spasm.  The medical 
evidence for this time period shows that the veteran had some 
limitation of lateral cervical spine motion.  Lateral flexion 
of the cervical spine ranged from 30 degrees to full lateral 
flexion.  There is no evidence of loss of lateral spine 
motion.  Consequently, the Board finds that a disability 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5295 for the cervical spine disability from 
June 28, 1989 to November 30, 1990.    

The Board has also considered whether a disability evaluation 
in excess of 10 percent is warranted for the cervical spine 
disability under Diagnostic Code 5293, intervertebral disc 
syndrome, from June 28, 1989 to November 30, 1990.  The 
medical evidence of record does not establish more than mild 
intervertebral disc syndrome of the cervical spine.  The June 
1989 statement by the veteran's chiropractor indicates that 
the veteran had chronic degenerative changes of the cervical 
spine causing intervertebral nerve root pressure and 
interference.  However, X-rays did not show degenerative 
changes.  An August 1989 VA treatment record notes that the 
veteran had chronic back pain without neurological symptoms.  
A November 1989 VA treatment record indicates that the 
veteran had chronic spine pain with suspected left ulnar 
nerve entrapment.  

The veteran underwent an EMG in June 1990.  The impression 
was chronic C5 neuropathic changes with no evidence of 
current denervation in cervical roots and normal left ulnar 
nerve.  The medical evidence shows that the veteran 
essentially experiences chronic cervical spine pain with 
slight limitation of motion.  There is no evidence for the 
time period in question that the veteran had recurring 
attacks of disc disease.  In fact, the medical evidence shows 
that the veteran had minimal if any symptoms of disc disease.  
The only neurological finding was the finding of decreased 
sensation in the C5-6 distribution in July 1990.  The medical 
evidence of record does not demonstrate moderate disc disease 
with recurring attacks.  When all of the evidence of record 
is considered, the cervical spine disability is slight or 
mild.  Thus, a disability evaluation in excess of 10 percent 
for the cervical spine disability under Diagnostic Code 5293 
is not warranted from June 28, 1989 to November 30, 1990.     

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for the service-connected cervical spine 
disability.  See also DeLuca v. Brown, 8 Vet. App. at 206.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.  The 
medical evidence does not demonstrate additional loss of 
motion due to pain which is indicative of a higher rating.  
The medical evidence shows that the veteran experiences 
painful motion due to the service-connected cervical spine 
disability.  However, pain was considered when the range of 
motion testing was performed.  The Board notes that the 
record shows the range of motion of the cervical spine ranged 
from 30 degrees to full range of motion with pain.  The 10 
percent disability evaluation was assigned under Diagnostic 
Code 5290 based upon the findings of painful motion.  There 
is no evidence of additional loss of motion due to pain.  The 
Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Board notes that the medical evidence for this time period 
indicates that the veteran had no atrophy or weakness.  
Muscle strength was 5/5.  Muscle tone was normal.  Thus, the 
Board finds that the evidence of record establishes that the 
veteran's cervical spine disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.    

In conclusion, the Board finds that the evidence supports a 
10 percent evaluation for the cervical spine disability under 
Diagnostic Code 5290 from June 28, 1989 to November 30, 1990 
because this medical evidence establishes that the cervical 
spine disability causes slight limitation of motion with 
pain.   
 
Entitlement to a disability evaluation in excess of 10 
percent for a cervical spine disability from December 1, 1990 
to September 25, 2003

The Board finds that a disability evaluation in excess of 10 
percent is not warranted for the cervical spine disability 
under Diagnostic Code 5290 from December 1, 1990 to September 
25, 2003.  The medical evidence for this time period shows 
that the veteran had no more than slight limitation of motion 
of the cervical spine during this time period.  

An April 1991 VA examination report indicates that the range 
of motion of the cervical spine was 75 percent of normal.  A 
March 1997 VA examination report indicates that the range of 
motion of the neck was flexion to 41 degrees (out of 45 
degrees), extension was to 36 degrees (out of 45 degrees), 
right lateral flexion was to 25 degrees (out of 45 degrees), 
left lateral flexion was to 21 degrees (out of 45 degrees), 
right rotation was to 47 degrees (out of 60 degrees), and 
left rotation was to 45 degrees (out of 60 degrees).  

A July 1998 VA examination report indicates that flexion of 
the cervical spine was not limited.  Extension was to 40 
degrees with pain.  Lateral rotation was to 90 degrees and 
lateral flexion was to 35 degrees with pain.  The examiner 
indicated that the veteran demonstrated full range of motion 
of the cervical spine but the maneuvers were painful.  

A September 2001 VA treatment record indicates that the 
veteran had functional full range of motion of the neck.  A 
March 2002 VA neurological examination report indicates that 
the veteran had cervical spine flexion to 20 degrees, 
extension to 15 degrees, rotation to 20 degrees, and lateral 
bending to 40 degrees.  However, a VA orthopedic examination 
conducted the same day revealed that the veteran had full 
range of flexion with pain at 60 degrees; full extension with 
pain at 50 degrees, and full lateral flexion with pain at 40 
degrees.  Right rotation was limited to 50 degrees out of 80 
degrees and left rotation was 70 degrees out of 80 degrees.  
The examiner concluded that the veteran had limitation of 
motion of the cervical spine and the veteran was capable of 
normal activity with no limitations of activities of daily 
living.  

Comparing the normal range of motion of the cervical spine, 
to the veteran's, his limitation of motion of the cervical 
spine is slight.  Thus, a disability evaluation in excess of 
10 percent under Diagnostic Code 5290 is not warranted from 
December 1, 1990 to September 25, 2003.   

The Board has also considered whether a disability evaluation 
in excess of 10 percent is warranted for the cervical spine 
disability under Diagnostic Code 5293, intervertebral disc 
syndrome, from December 1, 1990 to September 25, 2003.  There 
is medical evidence of disc disease of the cervical spine.  A 
December 2002 MRI revealed degenerative disc disease 
throughout the cervical spine with disc desiccation.  In 
applying the law to the existing facts, the Board finds the 
evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 10 percent for the cervical spine disability under 
Diagnostic Code 5293 from December 1, 1990 to September 25, 
2003 because the medical evidence of record establishes no 
more than mild disability.  

The medical evidence shows slight limitation of motion of the 
cervical spine with complaints of pain radiating down the 
left arm.  A March 1997 VA examination report indicates that 
sensation, strength and reflexes in the upper extremities 
were normal.  A July 1998 VA examination report indicates 
that there was no evidence by sensory examination of 
plexopathy, radiculopathy, or sensory neuropathy of either 
upper limb.  There was no atrophy or fasciculation.  The 
examiner stated that there was no evidence of motor or 
sensory disability involving any muscle group of the right 
hand.  

A March 2002 VA neurological examination report indicates 
that the veteran had complaints of pain that radiated down 
the left arm and left arm weakness.  The examiner reportedly 
reviewed the EMG findings.  The examiner concluded that the 
veteran had only a mild cervical spine disability based upon 
range of motion testing and X-ray findings.  The examiner 
commented that the veteran's symptoms were minimal with 
recurrent attacks and intermittent relief.  The examiner 
further stated that the veteran did not have sufficient 
pathology, as evidenced by X-ray examination or EMG, to 
support the high level of subjective complaints and the 
complaints were out of proportion to the objective findings.  

A March 2002 VA orthopedic examination report indicates that 
the diagnosis was limitation of motion of the cervical spine.  
The examiner indicated that there were no objective findings 
to alter the diagnosis.  

The medical evidence of record establishes that the veteran 
has mild cervical spine disability with minimal symptoms.  
The medical evidence of record does not demonstrate moderate 
disc disease.  When all of the evidence of record is 
considered, the cervical spine disability is mild.  Thus, a 
disability evaluation in excess of 10 percent for the 
cervical spine disability under Diagnostic Code 5293 is not 
warranted from December 1, 1990 to September 25, 2003.     

The Board has also considered whether a disability evaluation 
in excess of 10 percent is warranted for the cervical spine 
disability under the revised provisions of Diagnostic Code 
5293 from September 23, 2002 to September 25, 2003.  The 
criteria for rating intervertebral disc syndrome were revised 
effective September 23, 2002.  Since the veteran's appeal was 
pending at the time of the revision, he is entitled to 
consideration under the new criteria from the effective date. 

The medical evidence of record does not establish that the 
veteran has intervertebral disc syndrome of the cervical 
spine with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  There is no indication in the record that the 
veteran has been prescribed bed rest due to his cervical 
spine disability.  

The March 2002 VA neurological examination report indicates 
that the veteran's cervical spine disability was mild based 
upon the findings of range of motion testing and X-ray 
findings.  The examiner indicated that the veteran's symptoms 
were minimal.  The examiner further stated that the veteran 
did not have sufficient pathology, as evidenced by X-ray 
examination or EMG, to support the high level of subjective 
complaints and the complaints were out of proportion to the 
objective findings.  The March 2002 VA orthopedic examination 
report indicates that the examiner concluded that despite the 
veteran's subjective complaints, the veteran was capable of 
normal activity with no limitations in activities of daily 
living and the veteran would be able to function in the 
workplace in an eight-hour day as long as he avoided 
repetitive heavy lifting, bending, or stooping.   

As noted above, under the revised provisions of Diagnostic 
Code 5293, intervertebral disc syndrome (preoperatively or 
postoperatively) may also be evaluated by combining under 
38 C.F.R. § 4.25, separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 10 percent 
for service-connected cervical spine disability from 
September 23, 2002 to September 25, 2003 under the revised 
provisions of Diagnostic Code 5293, if the chronic orthopedic 
and neurologic manifestations are evaluated separately.  

The neurological manifestations, if any, would most 
appropriately rated under Diagnostic Code 8516, paralysis of 
the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2003).  However, the Board finds that the medical evidence 
of record shows that the veteran does not have any ratable 
neurological manifestations pertinent to the cervical spine 
disc disease.  The medical evidence shows slight limitation 
of motion of the cervical spine with pain.  The medical 
evidence does not demonstrate any separate objective 
neurological manifestations in additional to the orthopedic 
manifestations of pain and limitation of motion.  

As noted above, the March 2002 VA neurological examination 
indicates that the veteran had complaints of pain that 
radiated down the left arm and left arm weakness.  
Examination revealed that muscle strength of the upper 
extremities was normal.  Sensation was intact.  The 
examination report indicates that the examiner reviewed the 
EMG findings.  The examiner noted that the EMG findings were 
indicative of acute and chronic denervative changes involving 
C6-7.  

The examiner stated that the veteran did not have sufficient 
pathology, as evidenced by X-ray examination or EMG to 
support the high level of subjective complaints and the 
complaints were out of proportion to the objective findings.  
The examiner further stated that there was no evidence of 
incoordination, easy fatigability, or weakened muscle 
activity in the hands or extremities involved with the 
subjective complaints and the subjective complaints were out 
of proportion to the objective findings.  The examiner noted 
that the veteran had minimal weakness in left finger 
abduction and he further noted that the veteran had described 
a left hand injury unrelated to the 1987 in-service injury.  
A March 2002 VA orthopedic examination report indicates that 
the diagnosis was limitation of motion of the cervical spine.  
Thus, the Board finds the preponderance of the evidence of 
record is against the assignment of a separate compensable 
disability evaluation under Diagnostic Code 8516 for the 
service-connected cervical spine disability from September 
23, 2002 to September 25, 2003.  

The preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 10 percent 
for the service-connected cervical spine disability from 
September 23, 2002 to September 25, 2003 under the revised 
provisions of Diagnostic Code 5293, if the chronic orthopedic 
and neurologic manifestations are evaluated separately.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected cervical spine disability.  
See also DeLuca v. Brown, 8 Vet. App. at 206.  

There is no additional disability due to functional loss due 
to pain under 38 C.F.R. § 4.40.  The medical evidence does 
not demonstrate additional loss of motion due to pain which 
is indicative of a higher rating.  The medical evidence shows 
that the veteran experiences slight limitation of motion of 
the cervical spine with painful motion.  There is no evidence 
of additional loss of motion due to pain.  The Board finds 
that there is no additional disability due to functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  The evidence for 
this time period indicates that the veteran had no atrophy or 
weakness.  Muscle strength of the neck and upper extremities 
was normal.  There is no evidence of fasciculations, fatigue, 
or incoordination.  

The March 2002 VA orthopedic examination report indicates 
that the examiner concluded that despite the veteran's 
subjective complaints, the veteran was capable of normal 
activity with no limitations in activities of daily living 
and the veteran would be able to function in the workplace in 
an eight-hour day as long as he avoided repetitive heavy 
lifting, bending, or stooping.   

Thus, the Board finds that the evidence of record establishes 
that the veteran's cervical spine disability does not cause 
additional functional impairment due to pain on use so as to 
warrant the assignment of an additional disability rating 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45.    

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability evaluation in excess of 10 
percent for the cervical spine disability from December 1, 
1990 to September 25, 2003 because the medical evidence 
establishes that the cervical spine disability causes no more 
than slight limitation of motion, and there is no evidence of 
muscle spasm on extreme forward bending and loss of lateral 
spine motion in standing position.    
 
Entitlement to a disability evaluation in excess of 10 
percent for a cervical spine disability from September 26, 
2003

Under the new general rating formula for diseases and 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent is assigned for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.
 
The VA examination in March 2002, showed forward flexion of 
the cervical spine ranged from 20 degrees to 65 degrees.  The 
combined range of motion of the cervical spine ranged from 
155 degrees to 315 degrees.  Muscle spasm was not detected.  
Thus, the Board finds that the medical evidence of record 
does not demonstrate criteria for a 20 percent rating under 
the revised rating criteria for spine disabilities.  The 
Board notes that the range of motion testing noted above were 
conducted on the same day.  The testing shows that the 
veteran was able to flex his cervical spine beyond 30 degrees 
and the combined range of motion was more than 170 degrees.  
Thus, a disability evaluation in excess of 10 percent for the 
cervical spine disability under the revised rating criteria 
is not warranted from September 26, 2003.     

The Board notes as discussed above, there are no associated 
objective neurologic abnormalities due to the service-
connected cervical spine disability, and therefore, a 
separate rating under the codes pertinent to neurological 
disabilities is not warranted.  

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 10 percent 
for service-connected cervical spine disability from 
September 2, 2003 under the provisions of Diagnostic Code 
5243.  In applying the law to the existing facts, the Board 
finds the evidence of record does not demonstrate the 
requisite objective manifestations for a disability 
evaluation in excess of 10 percent for the cervical spine 
disability under Diagnostic Code 5243 from September 26, 2003 
because the medical evidence does not establish that he has 
intervertebral disc syndrome of the cervical spine with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  

There is no indication in the record that the veteran has 
been prescribed bed rest due to his cervical spine 
disability.  The evidence of record shows that the veteran 
had been prescribed physical therapy and kinesiotherapy for 
the neck pain.  The March 2002 VA neurological examination 
report indicates that the veteran's cervical spine disability 
was mild based upon the findings of range of motion testing 
and X-ray findings.  The examiner indicated that the 
veteran's symptoms were minimal.  

The examiner further stated that the veteran did not have 
sufficient pathology, as evidenced by X-ray examination or 
EMG, to support the high level of subjective complaints and 
the complaints were out of proportion to the objective 
findings.  The March 2002 VA orthopedic examination report 
indicates that the examiner concluded that despite the 
veteran's subjective complaints, the veteran was capable of 
normal activity with no limitations in activities of daily 
living and the veteran would be able to function in the 
workplace in an eight-hour day as long as he avoided 
repetitive heavy lifting, bending, or stooping.   

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 10 
percent is not warranted for the service-connected cervical 
spine disability from September 26, 2003.  The preponderance 
of the evidence is against the veteran's claim and the claim 
is denied.  













							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial 10 percent disability evaluation 
for a lumbar spine disability from July 19, 1988 to March 5, 
1997 is granted.  

Entitlement to a disability evaluation in excess of 10 
percent for a lumbar spine disability from March 6, 1997 to 
September 22, 2002 is denied.  

Entitlement to a 20 percent disability evaluation for a 
lumbar spine disability from September 23, 2002 is granted.

Entitlement to an initial compensable evaluation for a 
thoracic spine disability from July 19, 1988 to July 16, 1998 
is denied. 

Entitlement to a disability evaluation in excess of 10 
percent for the thoracic spine disability from July 17, 1998 
is denied. 

Entitlement to an initial disability evaluation in excess of 
zero percent for the cervical spine disability from July 19, 
1988 to June 27, 1989 is denied. 

Entitlement to a 10 percent disability evaluation for the 
cervical spine disability from June 28, 1989 to November 30, 
1990 is granted.  

Entitlement to a disability evaluation in excess of 10 
percent for the cervical spine disability from June 28, 1989 
is denied. 



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



